MA`{ 03 2019

erk, U.S. Courts
(D::St\"lct Of M_Onf;aanna
Missn'_!|:?i rli\.:<`:\ _

Bill Lietzke

General Delivery

135 Catoma Street
Montgomery, Alabama 36104

Chief Judge Dana Lo Christensen
201 East Broadway Street
Missoula, Montana 59802

You've finallv got "something" right, Judge Christensenu
Transferring any of these federal cases is NOT in the interest
of any justice, transferring any of these federal cases NEVER WAS
in the interest of any justice, and transferring any of these federal
cases is the LARGEST SCANDAL you've ever seenn

You've been blind of these facts for yearso

a

:_ ii JQ,§\}

